          Case 1:20-cr-00689-GHW Document 41 Filed 04/09/21 Page 1 of 1
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 4/9/2021
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :           1:20-cr-127-GHW
                                                              :
 ASHLEY BOURDIER,                                             :               ORDER
                                                              :
                                            Defendant. :
                                                              :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

        Upon the application of defendant ASHLEY BOURDIER, by and through her attorney,

RENATO C. STABILE, and with the consent of the Government, by and through AUDREY

STRAUSS, United States Attorney for the Southern District of New York, by and through

THOMAS BURNETT, Assistant United States Attorney, it is hereby ORDERED that the status

conference in this matter currently scheduled for April 12, 2021 is adjourned to June 2, 2021 at 2:00

p.m.

        The Court finds that the ends of justice served by granting a continuance outweigh the best

interests of the public and the defendant in a speedy trial because it will permit the parties to

continue to discuss a pretrial resolution of this matter. Accordingly, it is further ORDERED that

the time from the date of this order through June 2, 2021 is hereby excluded under the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7)(A).

        The Clerk of Court is directed to terminate the Motion pending at Dkt. No. 40.

        SO ORDERED.

Dated: April 9, 2021                             _____________________________________
New York, New York                                       GREGORY H. WOODS
                                                        United States District Judge
